Case 1:20-cv-01825-RLY-TAB Document 81 Filed 09/30/20 Page 1 of 1 PageID #: 1182
         Case: 20-2877   Document: 1-3     Filed: 09/29/2020  Pages: 1



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



 Everett McKinley Dirksen United States Courthouse                             Office of the Clerk
         Room 2722 - 219 S. Dearborn Street                                   Phone: (312) 435-5850
              Chicago, Illinois 60604                                         www.ca7.uscourts.gov




                                          NOTICE OF DOCKETING - Short Form
  September 29, 2020


  The below captioned appeal has been docketed in the United States Court of Appeals for the
  Seventh Circuit:

                     Appellate Case No: 20-2877

                     Caption:
                     COMMON CAUSE INDIANA,
                     Plaintiff - Appellee

                     v.

                     CONNIE LAWSON, et al.,
                     Defendants - Appellants


                     District Court No: 1:20-cv-01825-RLY-TAB
                     Clerk/Agency Rep Roger A. G. Sharpe
                     District Judge Richard L. Young

                     Date NOA filed in District Court: 09/29/2020


  If you have any questions regarding this appeal, please call this office.



  form name: c7_Docket_Notice_short_form(form ID: 188)
